Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 1 of 14. PagelD #: 99

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

VANESSA A. ACKLEY CASE NO: 4:20CV00325
P.O.BOX 482
ORWELL, OHIO 44076

PLAINTIFF, JUDGE:
Vv.
TOWNSHIP OF HOWLAND AMENDED COMPLAINT
HOWLAND TOWNSHIP
POLICE DEPARTMENT

169 NILES -CORTLAND ROAD
N.E. WARREN, OHIO 44484

INDIVIDUALLY AND IN THEIR
OFFICIAL CAPACITIES AS
EMPLOYEES OF OR
GOVERNMENT ENTITY OF THE
HOWLAND TOWNSHIP
POLICE DEPARTMENT

NICK ROBERTS
JEFF URSO

JEFF EDMUNDSON
SEAN STEPHENS

DEFENDANTS,

I. PRELIMINARY STATEMENT

1. This civil rights, malicious prosecution and false imprisonment case challenges the validity of the arrest of
Vanessa A. Ackley, initiated by the Howland Township Police Department on February 23, 2018. The 41 year old
woman, mother, grandmother, minister and resident of Howland Township was falsely arrested and maliciously
prosecuted just two days after a Howland Township Detective was caught on tape inquiring if Vanessa A. Ackley
was a witness against the Department and harassing her to give him the name of her attorney. Due to unlawful
and unnecessary harassment and retaliation at the responsibility of the Howland Township Police Department,
the Plaintiff suffered 80 days in the County Jail, 48 days on house arrest, assassination of character by false
stories in the local press, a year of attending court dates for a retaliatory charge, with no probable cause, and
spent over $20k in attorney and legal fees to secure that she would not go to prison for a crime that never even
occurred. Plaintiff was banned from her child's school for an entire year, all for the actions inflicted upon her,
violating her civil rights. The charges were dismissed on March 14, 2019.
 

 

 

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 2 of 14. PagelD #: 100

i. PARTIES
2. Plaintiff Vanessa A. Ackley brings this action forward as a pre se litigant seeking compensation and justice for
the retaliatory offenses committed against her.

3, Defendant Township of Howland was at all times relevant to this action, an “agency” organized under the
laws of the State of Ohic. Township of Howland is a “person” under 42 U.S.C. 1983, and at all times relevant to
this case acted under the color of law and are being brought action in their official capacities.

4, Defendant Howland Township Police Department was at alt times relevant to this action, an “agency”
organized under the laws of the State of Ghio. Howland Township Police Department is a “person” under 42
U.S.C. 1983 and at all times relevant to this case acted under the color of law and are being brought action in
their official capacities.

5. Defendant Nick Roberts, Chief of Police, was at all times relevant to this action as a law enforcement officer
employed by the Howland Township Police Department. Defendant Roberts is a “person” under 42 U.S.C. 1983
and at all times relevant to this case acted under the color of law. He is being brought action in his official and
individual capacities.

6. Defendant Jeff Urso, Assistant Chief of Police, was at all times relevant to this action as a law enforcement
officer employed by the Howland Township Police Department. Defendant Urso is a “person” under 42 U.S.C.
1983 and at all times relevant to this case acted under the color of law. He is being brought action in his official
and individual capacities.

7, Defendant Jeff Edmundson, Detective, was at all times relevant to this action as a law enforcement officer
employed by the Howland Township Police Department. Defendant Edmundson is a “person” under 42 U.S.C.
1983 and at all times relevant to this case acted under the color of law. He is being brought action in his official
and individual capacities.

8. Defendant Sean Stephens, Detective, was at all times relevant to this action as a law enforcement officer
employed by the Howland Township Police Department. Defendant Stephens is a “person” under 42 U.S.C.
1983 and at all times relevant to this case acted under the color of law. He is being brought action in his official
and individuals capacities.

Hi. STATEMENT OF FACTS

9, Vanessa A. Ackley is a 42 year old mother, grandmother, minister, author, volunteer and a legally disabled
woman, whom at the time of incident was a resident of Howland Township. She is educated in the private
investigative field and, until her encounters with the Howland Township Police Department, had never been
arrested.

10. On the afternoon of December 18, 2017 Vanessa A. Ackley, accompanied by a witness, entered the Howland
Township Police Department, with a compilation of evidence, including audio recordings on a flash drive and
other documentation such as photos, and wished to file a police report for crimes committed against her,
including being held at knife-point in her home for hours by her now former husband. At the time of her arrival
to the police station, Vanessa A. Ackley had a visible burn on her chest from the encounter in her home that led
to the man putting cigarettes out on her body. tn addition, she wished to file a complaint to report threats and
plans that her now former husband had made against two minority children, against a middle school, against
her own child and against a pregnant Howland Township woman. She provided evidence, actual and
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 3 of 14. PagelD #: 101

compelling, that this was true., including audio of her now forrner husband acknowledging and talking about
much of it. This is where Vanessa A. Ackley was introduced to Detective Sean Stephens, who thereby became
lead detective on the case.

11. On the afternoon of December 18, 2017 at the Howland Township Police Department, in front of a witness,
Vanessa A. Ackley handed all the evidence she had collected over to the Howland Township Police Department
and Defendant in this action, Sean Stephens, and verbally briefed him on the situation, and especially the
current and imminent danger to an unborn Arabic baby who her now former husband (a white supremacist}
was on audio recordings acknowledging a plan to murder. She requested immediate protection of that unborn
child and its pregnant mother, a resident of Howland Township although the request was denied. A witness was
present for these discussions and the handing over of the evidence in Vanessa A. Ackley’s possession to the
possession of Detective Sean Stephens.

42. On the afternoon of December, 18, 2017 at the Howland Township Police Department, and in front of a
witness, Vanessa A. Ackley handed a flash-drive to Defendant in this action, Sean Stephens which contained the
following recorded statements from her now former husband:

A. Talking about ending it all, saying this is why people do what they do then immediately stating twice that he
“loves” school shootings.

8. Another time saying it’s funny when a gunman goes inte a school and kills children.

C. Acknowledging that he did hold Vanessa A. Ackley hostage at knife-point, for hours, in her home two months
prior.

D. Acknowledging that he was assaulted in the neighboring county in the summer of 2017 for calling a man’s
child a racial slur and threatening to kill her.

E. Discussing how he wants to kill random strangers in public and that the best part of a mass killing is getting to
kill police at the end.

F, Acknowledges a plan to kill an unborn Arabic baby.

G. Admits he intimidated and threatened a whole houseful of people in Howland Township in the summer of
2017, threatening to massacre them all, including children. States he thought about coming in and “blasting”
them alll.

H. Admits it’s “easy” to kill, repeatedly implies he’s getting ready to snap, talks about murder-suicide, admits he
beat his own mother, talks about fantasies of strangling people and states people deserve to be killed.

i, And other alarming statements and admissions that would never be entered into the police report for
Vanessa A. Ackley’s arrest, that would be denied as existing in a strange phone call recorded of Defendant Sean
Stephens, that would never make it to the local press, nor one word about the person already being on the
court docket as a “danger to public safety”. The press aired that Vanessa A. Ackley “alleges” that she was held
hostage. That and many other false statements and complete lies about evidence, through Defendant in this
action, Sean Stephens, would be released as truth to the public, even to the extreme that the Plaintiff in this
action provided no evidence the man she reported was a danger to the public.

13. Sometime in early February 2018, Defendant Sean Stephens placed a strange phone call to Vanessa A.
Ackley. it was recorded from the Howland Fownship Police Department. The phone call was inappropriate and
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 4 of 14. PagelD #: 102

the Plaintiff in this action was being asked about her persanal medical information and why she received Social
Security Disability. Defendant Sean Stephens also claimed he didn’t know anything about a baby or threats to
the baby, but previously a witness was present and heard him discussing the danger to the unborn baby and he
was seen being handed a flash-drive with audio proof of the danger to the baby. The phone call got intense and
Vanessa A. Ackley hung up on the Detective when he began lying about the baby again. He then had already
denied the family of that baby an interview. The grandmother had requested to speak with him, even provided
her address and was never contacted.

14. Vanessa A. Ackley left the Howland Township Police Department on December 18, 2017, having not one
officer of the law ask her one question about the threat to the school or any of the plans or threats made by
her now former husband. Over 60 days passed until Vanessa A. Ackley was called in for a follow-up on her
police report from 2 months prior, on February 21, 2018. The Plaintiff in this action voluntarily went in for
questioning, believing it was as a witness. Over 60 days after a credible threat to a local middle schoo! was
reported, the first question began with the Plaintiff in this action and the man who made the threats. Audio will
prove two Defendants, Jeff Urso and Sean Stephens, acknowledging they ignored the report for over 60 days,
having a threat to the middle school and corroboration of it, sitting in their sient and private possession,
without action, for those two months.

15. On February 21, 2018, Vanessa A. Ackley, voluntarily entered the Howland Township Police Department for
questioning that was conducted and recorded with the Defendant Sean Stephens in a private interview room.

16. During the February 21, 2018 police interview, {and only follow-up) Defendant Sean Stephens is recorded
inquiring if Vanessa A. Ackley is a witness against the Department then demands the name of her attorney,
twice.

17. During the February 21, 2018 police interview conducted and recorded at the Howland Township Police
Department Defendant Sean Stephens, again, denies having knowledge of the evidence he was in possession of
for the past two months. He states the delay in investigating or questioning anyone was due to the Plaintiff in
this action’s police report being “unclear” though it clearly contained the phrases “school shooting”, “killing in
public” and “death threats to two local children” and he has also heard the audio evidence but that did not
compel him, as a lead Detective, to contact the Plaintiff in this action or question the man who made the

threats until over 60 days later.

18. During the February 21, 2018 police interview conducted and recorded at the Howland Township Police
Department tensions built between the Defendant in this action, Sean Stephens and the Plaintiff in this action,
Vanessa A. Ackley. She then begins questioning the Detective about his strange behavior and about why he is
blatantly lying to her about evidence. At this point in the interview, the Assistant Chief of Police Jeff Urso, a
Defendant in this action, hearing the personal argument between both parties, dismisses Defendant Sean
Stephens from the interview and resumes it himself.

19, Vanessa A, Ackley then knows why she was called to the police station, having a past with Defendant Sean
Stephen’s partner, Jeff Edmundson, also a Defendant in this action, was the reason. Defendant Sean Stephens
inquired, while being recorded, if the Plaintiff in this action was a witness against the Department due to word
of mouth that the Plaintiff in this action had collected evidence that Defendant Jeff Edmundson previously
ignored a plan by the same man she just reported again, that he in 2016 had planned, with 2 other white
supremacists, a local mass killing of African Americans and had attempted to buy weapons. Defendant Jeff
Edmundson ignored the report, initiated no investigation and refused to question, follow-up or even go to the
residence of where the evidence could be found. Now Vanessa A. Ackley had the very same man on tape
admitting his desires to killin public, acknowledging allegiance to white supremacy and making actual
admissions and threats but now a school full of children were on the line targeted by a man, who would
 

 

 

 

 

 

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 5 of 14. PagelD #: 103

otherwise have been in prison, if not for the previous dereliction of duty by Defendant Jeff Edmundson. The
interview wasn't an interview at all, and now is suspect to conspiracy and a frame-up to keep Vanessa A.
Ackley’s evidence, investigations and knowledge of previous unlawful behavior within the Howland Township
Police Department, hidden.

20. Recorded interview at the Howland Township Police Department on February 21, 2018, then resumes with
Defendant in this action, Jeff Urso, resuming questioning of Vanessa A. Ackley. She then witnesses bizarre and
unprofessional behavior from her new interviewer:

A. Detendant Jeff Urso informs her that it’s not against the law to say you're going to shoot up a school.

B. That “he” (former husband} was “only” coming to the school to kill one student not target random students,
regarding a racially motivated threat to killa minority student at her school.

C. Quotes the man wanting to kill random strangers in public.
D. Admits he ignored her police report for over 60 days.

E. States the audio evidence provided was “very alarming” but then tater helps to prosecute her for bringing
alarm to it and has her charged with Felony 5 Making False Alarms.

F. Brings up her past with the Department and that they failed te interview her then. Now brings the second
acknowledgment that Plaintiff may be a “threat” to the Department and they prove in their recorded
statements that they are aware of that, but nobody ever calls a conflict of iriterest, had a crime actually
occurred, that would be pertinent to successfully and ethically prosecuting a case. However, all parties ignored
the conflict of interest and continued in their malicious prosecution of the Plaintiff in this action.

21. On February 23, 2018, Defendant Sean Stephens, a Detective, arrives at Vanessa A, Ackley’s residence in
Howland Township, accompanied by two patrol! cars. Having strange and uncomfortable encounters and a clear
personal conflict, she did not open her door but spoke through the storm door. She repeatedly asked him why
he was there. He refused to answer. She repeatedly asked him if he had a warrant. He refused to answer. She
had full knowledge she did not commit a crime and full knowledge this Defendant had previously harassed her.
She kept the door secure, waiting on an answer to what business he had to be at her home.

22. Three or four minutes pass and the Detective cannot answer the question. He is oddly, nearly silent and
won't state his business to be there. A Patrofman then forcibly tries to enter the residence by trying to break
the storm door. Vanessa A. Ackley then steps out, now only assuming she may be under arrest, because they
refuse to state any reason for being there or even verbalize that they have a warrant. She was compliant and
calm during her faise arrest and she believed that the officers suspected she was audio recording and that is
why they were trying not to speak and wouid not verbalize why they were there and never mentioned a
warrant or a charge until she was at the road and possibly separated from any of her own recording devices.

23. Approximately fifteen to twenty minutes inte the encounter, and after Defendant Sean Stephens had,
himself, put the cuffs on Vanessa A. Ackley, the woman who he believed could destroy his partner’s career, she
was told in the back of the patrol car, after still demanding answers to what he was doing, told her he was
arresting her for filing a false police report. He would not answer her if he had a warrant.

24. Upon arrival to the Trumbull County Jail in Warren, Ohio, the staff in booking stated they had no warrant for
her arrest. It took approximately 2 half hour to get it sent over. The charge Vanessa A. Ackley was read at the
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 6 of 14. PagelD #: 104

end of her driveway had been incorrect. She was booked into the County Jail on February 23, 2018, charged
with Felony 5 Making False Alarms.

25. Vanessa A. Ackley spent 80 days falsely incarcerated in the Trumbull County Jail, deteriorating from multiple
health conditions due to lack of proper medical care, as a legally disabled person.

26. Vanessa A. Ackley spent 48 days on house arrest after her release from the County Jail, still being stripped of
her freedom to live her life in her usual capacities, She had to pay a daily fee for house arrest.

27. Vanessa A. Ackley did not have a public defender and had to pay approximately $20k in attorney and legal
costs due to the retaliatory charges, and spending a year going to court dates.

28. Vanessa A. Ackley was harassed by colleagues of Defendant Sean Stephens, even once being warned to her
face by one of them, warning her to leave him alone (knowing she filed a misconduct complaint to his superior
regarding Defendant Jeff Edmundson); a fact that the Howland Township Police Department were aware of
prior to her false arrest.

29, Vanessa A. Ackley was banned by court order from any communications with her child’s school. Not
permitted to step foot on any of its properties or attend school functions. She had a child in middle school at
the time and a grandchild in elementary school. She could not participate nor even drop off or pick up her
family members due to the extreme measures the Defendants took in retaliating.

30. Vanessa A. Ackley lost possession of her home while falsely incarcerated, leaving her homeless for 4 months
foliowing her release and separated from her child who was placed with her father until the Plaintiff could find
appropriate housing.

31. Vanessa A. Ackley endured a public assassination of her character as Defendant Sean Stephens used the
press to publicly call her mental state into question, outright distorting the truth of the case by making
statements inconsistent with the evidence such as “Vanessa Ackley is the only one who mentions school
shootings in the audio recordings”, “Vanessa Ackley stated multiple times that she had a plan on tape to shoot
up the school .” Recorded police interviews have her stating more than once that there is no plan on tape, it

was said that she provided no evidence the man who she reported was a danger, and that he never mentions
school shootings in the tapes. However, a Judge previously stated in a 5 year civil order of protection that he did
and the audio in the Defendant’s possession verifies that; but he reported clearly untruthful things to discredit
the Plaintiff.

32. Defendant Sean Stephens convinced a grand jury to indict Vanessa A, Ackley for a crime that never
occurred, by any person.

33. Defendant Sean Stephens’ police report for the arrest of Vanessa A. Ackley is extremely far removed from
the evidence that he had in his possession.

34, A5 year civil order of protection was granted on February 14, 2018, for a student at the school and for
Vanessa A. Ackley, against the man she reported as a danger to the pubic, after a Magistrate and judge
confirmed the talk of school shootings, wanting to kill in public and multipie death threats to the Plaintiff in this
action and her minor child. A fact that Defendant Sean Stephens was not aware of when he stated the opposite
of the Judge and Magistrate. They were also shown photographs of Vanessa A. Ackley’s injuries while being
held hostage in her home by the same man.
 

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 7 of 14. PagelD #: 105

35. The Howland Township Police Department altered the date of offense on all court records and documents
to fill in the time gap of ignoring the report for over 60 days. The date of offense for Making False Alarms is
listed as February 20, 2018. Vanessa A. Ackley reported a danger to the public on December 18, 2017.

36. Vanessa A. Ackley and her child have been diagnosed with PTSD, not only because of the false
iraprisonment that separated them and because of the harassment but also because the man on tape
promising to kill them and nearty did kill Vanessa A. Ackley and pushed a child into partial hiding for over a year,
is still free and a threat due to the severity of the retaliation against a “suspected” witness against law
enforcement, conspiracy to siience the Plaintiff in this action and the deliberate deprivation of the civil rights
afforded to Vanessa A. Ackley under the Constitution of the United States of America.

37. Defendant Jeff Edmundson had adequate opportunity to come forward with the past concerning Vanessa A.
Ackley and himseif. He willingly allawed prior evidence of the danger reported to remain hidden, for his own
benefit. He violated his oath to protect and serve by allowing, conspiring and being party to permitting Vanessa
A. Ackley to be maliciously prosecuted and harassed while his colleagues formulated retaliation in his defense.
Not just colleagues within the Department, but those outside of the Department as well.

38, Defendant Sean Stephens placed a suspicious phone call fate summer of 2018 to a reporter who later
verified that Defendant Sean Stephens randomly contacted him, being an acquaintance of Vanessa A. Ackley,
and wanted to know who Vanessa A. Ackley had investigating him. In addition, he also divulged that the
Prosecutor was “worried too many people were lacking inte her case.”

39. All charges against Vanessa A. Ackley were dismissed on March, 14, 2019.

iV. FIRST CAUSE OF ACTION — MALICIOUS PROSECUTION

40. Defendants, under the color of law, have deprived Vanessa A. Ackley of her rights, privileges and immunities
secured to her by the Fourth, Fifth and Fourteenth Amendments, including the right to due process and to be
free from unreasonable search and seizures, without probable cause. Defendants have broken multiple State
Jaws including falsification of a police report and perjury to succeed in the deprivation of the rights afforded to
the Plaintiff in this action.

V. SECOND CAUSE OF ACTION -
CREMINAL AND CIVIL CONSPIRACY

41. Defendants, under the color of law, have deprived Vanessa A. Ackley of her rights, privileges and immunities
secured to her by the First, Fifth and Fourteenth Amendments including her rights to due process and Freedom
of Speech. Consequently, the harassment and retaliation only began when the Plaintiff in this action verbalized
her protest, verbalized the crimes being committed by law enforcement officers, either by social media, email,
letters and word of mouth, as well as using her Freedom of Speech afforded to her under the First Amendment
to use the press. Noted in the police interview the displeasure of Defendant Jeff Urso statement that Vanessa A.
Ackley was spreading around that the Department was negligent and a comment in the press showing further
displeasure of her speaking the truth, exercising her Freedom of Speech, then being prosecuted for doing so.
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 8 of 14. PagelD #: 106

Defendants conspired to protect a fellow officer from due discipline, in the process needing Vanessa A. Ackley
to cease her verbalization of what was occurring and conspired, criminally and civilly, to accomplish her
silencing.

Vi. THIRD CAUSE OF ACTION -
FALSE [MIPRISONMENT

A2, Defendants, have under the color of law, deprived Vanessa A, Ackley of her rights, privileges and immunities
secured to her by the Fourth Amendment including unreasonable search and seizures, without probable cause.
Vanessa A. Ackley was subject to not only unlawtul search and seizure of her person but also the unlawful
search of her E-mail account, was forced to comply to unlawful DNA collection while being booked for a Felony
that was known by the Howland Township Police Department, to have not occurred, by Plaintiff in this action or
by any other person. Vanessa A. Ackley was deprived of her liberties for 80 days in the County Jail, 48 days on
house arrest, an entire year of her child’s education from the court order banning her from school functions
and property as well as not being free to live her life freely without the demand of court dates, pre-trial release
check-ins and the stress of facing a trial, all for a crime that was fictitious and retaliatory in nature. Defendant
Sean Stephens acted under the color of law, removing a “problem” for the Department, not removing a criminal
from society. Multiple State laws were broken to succeed in making that happen, as well as the breach of every
Defendant’s sacred oath.

VIL. JURY DEMAND

43. Plaintiff requests a jury trial on all claims triable by jury.

Vi. PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Court award:

A. Compensatory damages upon all 6 Defendants in their official and personal capacities in an amount to be
shown at trial.

B. Punitive damages upon ali 6 Defendants in their official and personal capacities in an ammount to be shown at
trial.

C. Costs incurred in this action.

D. Such other and further relief as this Court may deem just and proper.
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 9 of 14. PagelD #: 107

 

Vanessa A. Ackley
Pro Se Litigant/Plaintiff
Physical Address:
6610 Bogue Road
Rome, Ghio 44085
Mailing Address:
P.O. Box 482
Orwell, Ohio 44076
Phone: 330) 367-9439
Primary E-mail:
acrawford0227@gmail.com
 

   

 

 

  

  

 

             

 

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 10 of 14. PagelD #: 108

 

 
 

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 11 of 14. PagelD #: 109

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The IS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff Ashtabula

Vanessa A. Ackley

(EXCEPT IN US. PLAINTIFF CASES) *

DEFENDANTS

Township of Howland, Howland Township Police Department, Nick
Roberts, Jeff Urso, Jeff Edmundson, Sean Stephens

County of Residence of First Listed Defendant = Trumbull
(iN US, PLAINTIFF CASES ONLY)

EN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Co) Attormeys (inn dares ess

A Vole; P Aer
ee igane’ Number)

P.O.Box 482 Orwell, Ohio 44076
Phone: 330)367-9439

Att 5 (i Knows
ommeys UF Rnos ” attorney Tonja Rogers

400 South Main Street
North Canton, Ohio 44720

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tf. BASIS OF JURISDICTION (Place an "X" in One Box Onky) HE CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X" ia One Box for Plaintiff
{For Diversity Cases Only) and One Bax for Defendant)
Ol} U.S, Government £3 Federal Question PTF DEF PTF BEF
Plaintiff (U.S. Government Not a Party) Cilizen of This State CX 1 | 1 Incorporated er Principal Place 4 a4
of Business In This State
O 2 US. Government (4 Diversity Citizen of Another State 2 G 2 Incerporated and Principai Place 75 5
Defendant {indicate Citizenship of Parties in Item Tf) of Business In Another State
Citizen or Subject of a 43 G 3 Foreign Nation Oe 6
Foreign Country
lV. NATURE OF SUIT (Piace an “X” in One Box Only} Click here for: Nature of Suit Code Descriptions.
[ee CONTRACT. ce ond fru occa nnn MPO IRDS © he nacre on ih os AOR ET DR PENALTY Loo. BANK ROP ECW OO PRER STATUTES (ooo:
110 Insurance PERSONAL [INJURY PERSONAL INJURY = 1) 625 Drug Related Seizure CF 422 Appeal 28 USC 158 375 False Claims Act
( 120 Marine CG 310 Airplane (365 Personal tnjury ~ of Property 21 USC 88 | 423 Withdrawal J 376 Qai Tam 31 USC
C) £30 Miller Act 315 Airplane Preduct Product Liability 640 Other 28 USC 157 3729{a))
C) 140 Negotiable instrument Liability O) 367 Heaith Care/ cE 400 State Reapportionment
O 150 Recovery of Overpayment |} 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 70 410 Antitrust
& Enforcement of Judgment Slander Personal Injury GF 820 Copyrights 430 Banks and Banking
C7 151 Medicare Act CF 330 Federal Employers’ Product Liability C3 830 Patent TG 450 Commerce
Cl £52 Recovery of Defaulted Liability G 368 Asbestos Personal { 835 Pateat - Abbreviated OF 460 Deportation
Student Loans 340 Marine Enjury Product New Drug Application | 470 Racketeer influenced and
(Excludes Veterans) 345 Marine Product Liability ©) 846 Trademark Corrupt Organizations
(153 Recovery of Overpayment Liability PERSONAL PROPERTY poe! PABGR ld SOCAL SECURIFY", 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle {7 370 Other Fraud O 710 Fair Labor Standards OC] 861 HIA (13951) (15 USC 1681 or 1692)
CT 160 Stockholders’ Suits C) 355 Motor Vehicle 0) 371 Truth in Lending Act 1 862 Black Lung (923) G 485 Telephone Consumer
CF 190 Other Contract Product Liability CO) 380 Other Personal 0 720 Labor/Management C1 863 DIWC/DIWW (403(g)) Protection Act
@ 195 Contract Product Liability |) 340 Other Personal Property Damage Relations {7 864 SSED Titie XVI {J 490 Cable/Sat TV
CF 196 Franchise Tajury OG 385 Property Damage CF 740 Railway Labor Act CO 865 RSI 405fe)) CO 850 Securities/Commeodities/
J 362 Personal Enjury - Product Liability GB 751 Family and Medicai Exchange
Medical Malpractice Leave Act (1 890 Other Statutory Actions
LZ EREAB PROPER PY 3p C1VEL RIGHTS © 4 CPRISONER PETITIONS |] C? 790 Other Labor Litigation “ FEDERAE ‘TAX SUITES “(7 891 Agricultural Acts
0 210 Fand Condemnation 5440 Other Civil Rights Habeas Corpus: 791 Employee Retiressent TF 870 Taxes (U.S. Plaintiff 1 893 Environmental Matters
& 220 Foreclosure CG 441 Voting (J 463 Alien Detainee Income Security Act or Defendant) CF 895 Freedom of Information
4 236 Rent Lease & Ejectment G 442 Fnployment © 510 Motions to Vacate G 371 [RS—Thitd Party Act
240 Torts to Land 443 Housing! Sentence 26 USC 74609 (9 896 Arbitration
C1 245 Tort Product Liability Accommodations OC 330 General 4 $99 Administrative Procedure
G 290 All Oiber Real Property (445 Amer. w/Disabilities -} 0 535 Death Penalty OSES MI MEEG RA TRON of Act/Review or Appeal of
Employment Other: O 462 Naturalization Application Agency Decision
OG 446 Amer. w/Disabilities- |) 540 Mandamus & Other |] 465 Gther Immigration 4 950 Constifutionality of
Other C1 556 Civil Rights Actions State Statutes
CO) 448 Education (1 555 Prison Condition :
GF S66 Civil Detainee -
Conditions of
Confinement
¥Y. ORIGIN {Place an “X" in One Box Only) . :
Mw t Original (82 Removed from C1 3 Remanded from (} 4 Reinstated or () 5 ‘Transferred from © 6 Multidistrict C18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VE. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are fillng (Do nof cite jurisdictional statutes untess diversity):
Violations of the ist, 4th,.5th.and 14th. Amendments

 

 

Brief description of cause: . | . .
Malicious Prosecution, Criminal and Civil Conspiracy, False Imprisonment

 

VIL. REQUESTED IN

COMPLAINT:

(] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cw.P.

VI. RELATED CASE(S)

IF ANY

(See instructions):

mene [2 | ane.
FOR OFFICE USE ONLY

DEMAND §

jupGER Judge Benita Pearson

CHECK YES only if demanded im complaint:

JURY DEMAND:

__ DOCKET NUMBER 420CV00325

COMME Tickiy,

0 Yes

FINo
 

 

ii.

Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 12 of 14. PagelD #: 110

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only).

1. |] — General Civil
2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty

 

 

 

 

 

 

 

*H under Title 28, §2255, name ithe SENTENCING JUDGE:

CASE NUMBER:

RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: “If an action is fled or removed to this Court
and assigned to a District Judge after which it ls discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiied. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding fo the questions included on the Civil Cover Sheet.”

 

 

 

 

This action: is RELATED to another PENDING civil case [ls a REFILED case was PREVIQOUSLY REMANDED

 

 

 

 

appticable, please indicate on page 1 in section VEL, the name of the Judge and case number.

dit.

iV.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shail be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 7 THRU 3 IN ORDER, UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant. If ihe defendant resides in a county within this district, please set forth the name of such
county

COUNTY:

Corporation For the purpose of answering the above, 2 corporation is deemed to be a resident of that county in which
it has its principal place of business in that district.

(2) Non-Resident defendant. If no defendant is a resident of a county in this disirict, please set forth the county

wherein the cause of action arose or the event complained of occurred.
COUNTY:

(3) Oiher Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiff's residence.

GOUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Hi, please check the appropriate division.

 

 

 

 

 

 

 

EASTERN DIVISION
i___t AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
CLEVELAND {Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland)
Y YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
TOLEDG (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,

 

 

 

Huron, Lucas, Marlon, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
VanWert, Wiliams, Wood and Wyandot}
Case: 4:20-cv-00325-BYP Doc #: 7 Filed: 07/16/20 13 of 14. PagelD #: 111

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio

Vanessa A. Ackley

 

Plaintiff(s)

v.

Township of Howland, Howland Tewnship Police
Department, Nick Roberts, Jeff Urso, Jeff
Edmundson, Sean Stephens

Civil Action No. 4:20cv00325

 

Nem” eee See’ Smee Saree” See Sieger! See Ser! Sarna! Sie” “see

Defendant(s)
SUMMONS IN A CIVIL ACTION

Tor (Defendant's name and address)

Township of Howland

Howland Trustee's Office
205 Niles-Cortland Road
N.E. Warren, Ohio 44484

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SANDY OPACICH, CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk :
  
 
     
   

JUL 43, 90
AMBUNT

$1.40

A2905M145908-15

US. POSTAGE Pain
| BRE
44076
44509

 

 

 
